Order entered November 15, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01292-CR

                              EX PARTE CARLOS CALDERON

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                          Trial Court Cause No. WX18-90064-L

                                            ORDER
       The record has been filed in this appeal.

       We ORDER appellant to file his brief by December 7, 2018. We ORDER the State

to file its brief by December 28, 2018. If either party fails to file a brief by the due date, the

appeal will be submitted without that party’s brief.

       The Court will set a submission date and panel after briefing is concluded.




                                                       /s/   LANA MYERS
                                                             JUSTICE